COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 STACEY EVERETT,                                §
                                                                No. 08-12-00035-CV
          Appellant,                            §
                                                                     Appeal from the
 v.                                             §
                                                                    158th District Court
 JAMIE EVERETT,                                 §
                                                              of Denton County, Texas
          Appellee.                             §
                                                               (TC# 2009-20906-158)
                                                 §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and render judgment setting

aside the clarifying order in regard to post-divorce maintenance.

       We further order that Appellant recover from Appellee the appellate costs incurred by

Appellant, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF JANUARY, 2014.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.